Name: Commission Regulation (EEC) No 1681/84 of 14 June 1984 abolishing the countervailing charge on courgettes originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 159/40 Official Journal of the European Communities 15. 6. 84 COMMISSION REGULATION (EEC) No 1681/84 of 14 June 1984 abolishing die countervailing charge on courgettes originating in Spain that Regulation, indicated that entry prices have been at least equal to the reference price for two consecutive market days ; whereas the conditions specified in the second indent of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products originating in Spain can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 985/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1 635/84 of 8 June 1984 (3) introduced a countervailing charge on courgettes originating in Spain ; Whereas the present trend of prices for Spanish products on the representative markets referred to in Regulation (EEC) No 21 18/74 (4), as last amended by Regulation (EEC) No 3011 /81 recorded or calcu ­ lated in accordance with the provisions of Article 5 of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1635/84 is hereby repealed. Article 2 This Regulation shall enter into force on 15 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . I1) OJ No L 103, 16. 4. 1984, p. 1 . 0) OJ No L 154, 9 . 6. 1984, p. 33. (&lt;) OJ No L 220, 10 . 8 . 1974, p. 20. O OJ No L 301 , 22. 10 . 1981 , p. 18 .